— Proceeding pursuant to CPLR article 78 to review a determination of the Public Employment Relations Board of Nassau County, dated March 9, 1983, which affirmed the findings and recommendations of a hearing officer and dismissed an application by the Superior Officers Association of the Police Department of the County of Nassau, New York, Inc. to include within its bargaining unit certain high-ranking police officers. 11 Determination confirmed and proceeding dismissed on the merits, with costs. | The record contains substantial evidence to support respondents’ determination that a community of interest was lacking between the employees of the proposed unit and that the proposed unit would not be compatible with the joint responsibilities of the county and its police to serve the public (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.